El Jtjez Asociado Sr. Aldeey,
emitió la opinión del tribunal.
Eduviges Torres estableció acción reivindicatoría para re-cobrar una casa que está poseyendo el demandado y para que le rinda cuenta de los alquileres desde que la posee, y dictada sentencia en contra de sus pretensiones por la Corte de Distrito de Ponce conociendo en grado de apelación, esta-bleció el presente recurso en el que no ha comparecido el apelado.
Para justificar la demandante la acción que ejercita pre-sentó en el juicio prueba documental y testifical, consistiendo aquélla en un documento privado según el cual en 31 de marzo •de 1910 Silvestre Verges como dueño de la casa en cuestión por haberla construido en el año 1908 la vende a Carlos Espi-net por precio recibido; documento en el que con fecha 10 de junio de 1910 hace constar Carlos Espinet que pasa en venta la casa a Eduviges Torres también por precio recibido. También presentó la demandante otro documento en el que en 18 de noviembre de 1911 hace constar América Capó haber recibido de Eduviges Torres el pago del alquiler del solar donde tiene su casa en la calle del Jobo de Ponce. Ambos documentos fueron admitidos para darle el valor que tengan.
En cuanto a la prueba testifical la demandante declaró que- en 1910 compró la casa a Carlos Espinet estando enton-ces situada en terrenos del municipio y que posteriormente la trasladó a la calle del Jobo en el barrio de Nuevo París, añadiéndole entonces algunos departamentos; que la vivió *464basta septiembre de 1911 en que se ausentó para San Jiian dejándola al cuidado de su hijo Bartolo Torres, la mitad con sus muebles y la otra mitad alquilada a Joaquín Girón; que al regresar de San Juan en 1914 con motivo de la enferme-dad y muerte de su dicho hijo, se encontró con que la poseía el demandado; que su hijo le enviaba a San Juan cuatro dóla-res mensuales por el alquiler y que no ha vendido su casa ni autorizó a su hijo para venderla.
Carlos Espinet declaró ser cierto el documento privado de venta presentado y que en la fecha que en él se expresa vendió la casa a la demandante a la que también ha vendido pinturas y maderas para esa casa.
Joaquín Girón alquiló media casa a la demandante, es-tando la otra mitad ocupada con muebles de ella; la vivió seis meses y pagaba el arrendamiento a Bartolo Torres como encargado por ella para cobrarlos, quien le entregaba los reci-bos a nombre de su madre y que la casa era vieja pero tenía composiciones nuevas.
Elias Rengel es carpintero y declaró que trasladó la casa desde los terrenos del municipio al barrio Nuevo París, ha-ciendo el contrato con Bartolo Torres estando presente la madre.
Salvador Más fué alquilado por Eduviges Torres para hacer un trabajo de carpintería en una casa de ella situada en Nuevo París y le agregó algunas departamentos: vivió al lado de esa casa y siempre la conoció como dueña de ella y como vecina.
La prueba de la parte demandada consistió en los testi-monios notariales de los contratos de compraventa, todos en escrituras públicas, por los cuales Bartolo Torres vendió dicha casa en 1912 como construida por él a Ramón Flores, éste a José Alvarado de quien la hubo luego Julio O. Conesa el que a su vez la vendió al demandado Pons en 8 de agosto de 1914.
Con tales pruebas la corte inferior declaró sin lugar la demanda fundándose en que la prueba principal del título *465de la demandante consiste en un documento privado que tiene fecha escrita de junio 18 de' 1910, pero que sólo fue presen-tado por primera vez en 17 de abril de 1915 en la Corte Municipal de Ponce con motivo de la primera vista del caso, que no fué reconocido antes ante ningún notario, ni había estado archivado en ninguna oficina pública antes de esa fecha y que habiendo presentado el demandado como título una escri-tura de 8 de agosto de 1914 y las otras escrituras que se han mencionado, de acuerdo con el artículo 1195 del Código Civil y el caso de Córdova v. Surís, 19 D. P. R. 1180 no puede con-tar la fecha del documento privado con respecto al deman-dado a' quien considera tercero sino desde dicha fecha en la cual tenía ya el demandado como título una escritura pú-blica que lleva fecha auténtica.
El título del demandado no está inscrito en el registro de la propiedad y por consiguiente no existe cuestión alguna en este pleito que tenga relación con la Ley Hipotecaria.
Como de la prueba resulta que Bartolo Torres no era dueño de la casa que. es objeto de este pleito, es claro que no transmitió la propiedad de ella a las personas que traen título de él porque nadie puede dar lo que no tiene, por lo que el documento privado de la demandante surte efecto desde que se otorgó y no desde que fué presentado como prueba en el juicio, no teniendo aplicación en este caso el artículo 1195 del Código Civil dispositivo de que la fecha de un documento privado se contará respecto a terceros desde el día en que se ha incorporado o inscrito en un registro público, desde la muerte de cualquiera de los que lo firma-ron, o desde el día en que se entregue a un funcionario público por razón de su oficio. El hecho de que el demandado y sus antecesores en derecho compraran por documento público no les da el dominio no teniéndolo Bartolo Torres de donde se derivan sus adquisiciones porque la escritura pública no tiene otra ventaja sobre el documento privado que la presunción de ser auténtico, que se otorgó el contrato que en él se con-signa y en la fecha que expresa, pero no confiere el dominio *466a quien no adquiere del dueño. El caso de Córdova v. Surís, supra, tampoco tiene aplicación porque allí las partes que se creían con derecho a la cosa adquirieron de los que com-ponían la sociedad conyugal que era la dueña, y, por tanto, sus títulos procedían del mismo tronco.
Además, de acuerdo con la doctrina del caso de Longpré v. Wolff, 23 D. P. R. 27, el artículo 1195 es de estricta aplicación cuando no ña.y más prueba de un acto o contrato que el documento privado, pero no se opone a que unido a otros elementos de prueba, como en este caso, se estime pro-bado en perjuicio de tercero el acto o contrato a que refiere el documento privado, doctrina que se baila robustecida ade-más de las sentencias que cita con la de 9 de julio de 1904 del Tribunal Supremo de España.
Pero aunque fuera de aplicación dicbo artículo 1195 y la fecba del documento privado debiera contarse desde que se presentó en juicio, siempre resultaría que la demandante probó que en tal fecba era dueña de la casa y que el deman-dado no tenía la propiedad de la misma toda vez que como Iremos dicbo, probó que su título dimana de una persona que no era dueña de lo que vendió.
En consecuencia la sentencia apelada debe ser revocada y dictarse otra declarando que la demandante es dueña de la casa que reclama y que el demandado la deje a su libre disposición y le pague por sus frutos a razón de cuatro dóla-res por mes a partir del 8 de agosto de 1914 desde cuya fecba la posee, sin especial condena de costas.

Revocada la sentencia apelada y dictada otra declarando con lugar la demanda sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.